DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 4, 6-12, 14, 19-21, 23, 25, 27-28 have been amended. Claims 1-28 are pending for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2020 has been entered.

Response to Arguments
Applicant’s arguments, filed 10/01/2020, with respect to the rejection(s) of claim(s) 1-28 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ryu (US 20170078576 A1) and Russell (US 6556722 B1).


Claims 1-2, 8-9, 11-12, 18, 20, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 20170078576 A1) in view of Russell (US 6556722 B1).
Regarding claim 1, Ryu teaches a method of calibrating a camera, comprising: 
([0045] FIG. 2A illustrates a first frame 31 captured by the camera 10 in the first state 10a, and FIG. 2B illustrates a second frame 32 captured by the camera 10 in the second state 10b.); 
determining, by the processor, a first location of a point in the first image frame and a second location of the point in the second image frame (detecting a feature point from a first frame; predicting a location of the feature point in a second frame [0008]); 
determining, by the processor, a predicted location of the point in the second image frame based on a measurement of rotational velocity of the camera and the determined first location ([0010] The predicting may include: acquiring the angular velocity of the camera sensed by a gyro sensor; estimating the location difference by multiplying the angular velocity by the parameter; and predicting the location of the feature point in the second frame based on the location of the feature point detected from the first frame and the estimated location difference.);
 determining, by the processor, calibration parameters for the camera based on a difference between the predicted location and the determined second location ([0011] The updating may include updating the parameter based on the angular velocity. [0012] The updating may include: calculating a new parameter based on the location difference and the angular velocity; and updating the parameter with the new parameter.); 
determining a quality or confidence value of the determined calibration parameters for the camera, wherein the quality or confidence value is based on a magnitude of the determined difference between the predicted location and the determined second location ([0077] For example, the feature point verifier 160 may determine that verification of a feature point is successful when a distance between a location of the feature point in the second frame detected by the feature point tracker 120 and a location of the feature point in the second frame predicted by the feature point location predictor 150 is within an error range. On the other hand, if the distance between the location of the feature point in the second frame detected by the feature point tracker 120 and the location of the feature point in the second frame predicted by the feature point location predictor 150 exceeds the error range, the feature point verifier 160 determines that verification of the feature point failed); 
using the determined new set of calibration parameters to process raw image data from the camera and produce a digital image ([0092] In operation 45, the motion estimator 130 may estimate image motion based on a location of at least one feature point which is verified successfully in operation 44. [0093] In operation 46, the parameter updater 170 may update the parameter using the image motion estimated in operation 45.).
Ryu does not explicitly teach determining a new set of calibration parameters that zero out differences between the predicted location and the determined second location.
In an analogous art, Russell teaches determining a new set of calibration parameters that zero out differences between the predicted location and the determined second location (The difference between the expected and actual marker positions is computed by a subtracter 42... If the camera calibration and absolute marker locations are perfectly accurate, the output of this subtracter will be zero for each marker; [Col 13: lines 1-41].) 
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Russell and apply them to Ryu. One would be motivated as such to provide a improvement in the accuracy of detection of movement of the object (Russel: [Col 6 lines 28-39]).

Regarding claim 2, Ryu in view of Russel teach the method of claim 1.
Russell teaches storing, by the processor in a memory, the determined second location; and 
(the pattern providing a reference point for each marker; storing information including a measure of the positions of the markers and information identifying the patterned markers; [Col 2: lines 40-62]), 
wherein determining the calibration parameters for the camera based on the difference between the predicted location and the determined second location comprises determining the calibration parameters based on the stored second location and the stored predicted location (decoding said identification information; determining a measure of the position of the object based on said processing and decoding and based on said stored information. [Col 2: lines 40-62]). The same motivation used to combine Ryu in view of Russ in claim 1 is applicable.

Regarding claim 8, Ryu in view of Russel teach the method of claim 1. Ryu teaches the processor and a gyroscope are included within the camera ([0042] The camera 10 or the support may include a gyro sensor sensing).

Regarding claim 9, Ryu in view of Russel teach the method of claim 1. Ryu teaches wherein the camera is in an electronic device, and the processor and a gyroscope are in the electronic device ([0042] The camera 10 or the support may include a gyro sensor sensing; [0020] According to another aspect of an exemplary embodiment, there is provided an apparatus for stabilizing a video, the apparatus including: a memory; and at least one processor).

Regarding claim 11, Ryu teaches an electronic device, comprising: 
a camera ([0042] The camera 10 or the support may include a gyro sensor); 
a gyroscope ([0042] The camera 10 or the support may include a gyro sensor); 
(there is provided an apparatus for stabilizing a video, the apparatus including: a memory; and at least one processor [0020]) is configured with processor-executable instructions to perform operations comprising: 
receiving a first image frame and a second image frame from the camera ([0045] FIG. 2A illustrates a first frame 31 captured by the camera 10 in the first state 10a, and FIG. 2B illustrates a second frame 32 captured by the camera 10 in the second state 10b.);
determining a first location of a point in the first image frame and a second location of the point in the second image frame (detecting a feature point from a first frame; predicting a location of the feature point in a second frame [0008]);
determining a predicted location of the point in the second image frame based on a measurement of rotational velocity of the camera and the determined first location ([0010] The predicting may include: acquiring the angular velocity of the camera sensed by a gyro sensor; estimating the location difference by multiplying the angular velocity by the parameter; and predicting the location of the feature point in the second frame based on the location of the feature point detected from the first frame and the estimated location difference.);
determining calibration parameters for the camera based on a difference between the predicted location and the determined second location ([0011] The updating may include updating the parameter based on the angular velocity. [0012] The updating may include: calculating a new parameter based on the location difference and the angular velocity; and updating the parameter with the new parameter.); 5Attorney Docket No. 172801 / 1376-2129Customer No. 111523Application No. 15/641,510
determining a quality or confidence value of the determined calibration parameters for the camera, wherein the quality or confidence value is based on a magnitude of the determined difference between the predicted location and the determined second location ([0077] For example, the feature point verifier 160 may determine that verification of a feature point is successful when a distance between a location of the feature point in the second frame detected by the feature point tracker 120 and a location of the feature point in the second frame predicted by the feature point location predictor 150 is within an error range. On the other hand, if the distance between the location of the feature point in the second frame detected by the feature point tracker 120 and the location of the feature point in the second frame predicted by the feature point location predictor 150 exceeds the error range, the feature point verifier 160 determines that verification of the feature point failed);
using the determined new set of calibration parameters to process raw image data from the camera and produce a digital image ([0092] In operation 45, the motion estimator 130 may estimate image motion based on a location of at least one feature point which is verified successfully in operation 44. [0093] In operation 46, the parameter updater 170 may update the parameter using the image motion estimated in operation 45.).
Ryu does not explicitly teach determining a new set of calibration parameters that zero out differences between the predicted location and the determined second location.
In an analogous art, Russell teaches determining a new set of calibration parameters that zero out differences between the predicted location and the determined second location (The difference between the expected and actual marker positions is computed by a subtracter 42... If the camera calibration and absolute marker locations are perfectly accurate, the output of this subtracter will be zero for each marker; [Col 13: lines 1-41].) 
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Russell and apply them to Ryu. One would be motivated as such to provide an improvement in the accuracy of detection of movement of the object (Russel: [Col 6 lines 28-39]).

Ryu in view of Russel teach the electronic device of claim 11. Russell teaches wherein the processor is configured with processor-executable instructions to perform operations further comprising: storing, in the memory, the determined second location (the pattern providing a reference point for each marker; storing information including a measure of the positions of the markers and information identifying the patterned markers; [Col 2: lines 40-62]); and 
storing, in the memory, the predicted location, 
wherein determining, by the processor, the calibration parameters for the camera based on the determined difference between the predicted location and the determined second location comprises determining the calibration parameters based on the stored second location and the stored predicted location (decoding said identification information; determining a measure of the position of the object based on said processing and decoding and based on said stored information. [Col 2: lines 40-62]). The same motivation used to combine Ryu in view of Russ in claim 11 is applicable.

Regarding claim 18, Ryu in view of Russel teach the electronic device of claim 11. Ryu teaches wherein the processor and the gyroscope are included within the camera ([0042] The camera 10 or the support may include a gyro sensor sensing).

Regarding claim 20, Ryu teaches a processing device configured to be coupled to a camera and a gyroscope of an electronic device ([0042] The camera 10 or the support may include a gyro sensor) and configured to: 
receive a first image frame and a second image frame from the camera ([0045] FIG. 2A illustrates a first frame 31 captured by the camera 10 in the first state 10a, and FIG. 2B illustrates a second frame 32 captured by the camera 10 in the second state 10b.);.
(detecting a feature point from a first frame; predicting a location of the feature point in a second frame [0008]);
determine a predicted location of the point in the second image frame based on a measurement of rotational velocity of the camera and the determined first location ([0010] The predicting may include: acquiring the angular velocity of the camera sensed by a gyro sensor; estimating the location difference by multiplying the angular velocity by the parameter; and predicting the location of the feature point in the second frame based on the location of the feature point detected from the first frame and the estimated location difference.);
determine calibration parameters for the camera based on a difference between the predicted location and the determined second location ([0011] The updating may include updating the parameter based on the angular velocity. [0012] The updating may include: calculating a new parameter based on the location difference and the angular velocity; and updating the parameter with the new parameter.);
determine a quality or confidence value of the determined calibration parameters for the camera, wherein the quality or confidence value is based on a magnitude of the determined difference between the predicted location and the determined second location ([0077] For example, the feature point verifier 160 may determine that verification of a feature point is successful when a distance between a location of the feature point in the second frame detected by the feature point tracker 120 and a location of the feature point in the second frame predicted by the feature point location predictor 150 is within an error range. On the other hand, if the distance between the location of the feature point in the second frame detected by the feature point tracker 120 and the location of the feature point in the second frame predicted by the feature point location predictor 150 exceeds the error range, the feature point verifier 160 determines that verification of the feature point failed);
use the determined new set of calibration parameters to process raw image data from the camera and produce a digital image ([0092] In operation 45, the motion estimator 130 may estimate image motion based on a location of at least one feature point which is verified successfully in operation 44. [0093] In operation 46, the parameter updater 170 may update the parameter using the image motion estimated in operation 45.).
Ryu does not explicitly teach determining a new set of calibration parameters that zero out differences between the predicted location and the determined second location.
In an analogous art, Russell teaches determining a new set of calibration parameters that zero out differences between the predicted location and the determined second location (The difference between the expected and actual marker positions is computed by a subtracter 42... If the camera calibration and absolute marker locations are perfectly accurate, the output of this subtracter will be zero for each marker; [Col 13: lines 1-41].) 
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Russell and apply them to Ryu. One would be motivated as such to provide an improvement in the accuracy of detection of movement of the object (Russel: [Col 6 lines 28-39]).

Regarding claim 21, Ryu in view of Russel teach the processing device of claim 20. Russell teaches wherein the processing device is further configured to: 
store the determined second location (the pattern providing a reference point for each marker; storing information including a measure of the positions of the markers and information identifying the patterned markers; [Col 2: lines 40-62]); and 
store the predicted location wherein the processing device is further configured to determine the calibration parameters for the camera based on the stored second location and (decoding said identification information; determining a measure of the position of the object based on said processing and decoding and based on said stored information. [Col 2: lines 40-62]). The same motivation used to combine Ryu in view of Russ in claim 20 is applicable.

Regarding claim 28, Ryu teaches an electronic device, comprising: 
a camera; a gyroscope ([0042] The camera 10 or the support may include a gyro sensor);
means for receiving a first image frame and a second image frame from the camera ([0045] FIG. 2A illustrates a first frame 31 captured by the camera 10 in the first state 10a, and FIG. 2B illustrates a second frame 32 captured by the camera 10 in the second state 10b.);
means for determining a first location of a point in the first image frame and a second location of the point in the second image frame (detecting a feature point from a first frame; predicting a location of the feature point in a second frame [0008]);
means for determining a predicted location of the point in the second image frame based on a measurement of rotational velocity of the camera and the determined first location([0010] The predicting may include: acquiring the angular velocity of the camera sensed by a gyro sensor; estimating the location difference by multiplying the angular velocity by the parameter; and predicting the location of the feature point in the second frame based on the location of the feature point detected from the first frame and the estimated location difference.);
means for determining calibration parameters for the camera based on a difference between the predicted location and the determined second location ([0011] The updating may include updating the parameter based on the angular velocity. [0012] The updating may include: calculating a new parameter based on the location difference and the angular velocity; and updating the parameter with the new parameter.);
means for determining a quality or confidence value of the determined calibration parameters for the camera, wherein the quality or confidence value is based on a magnitude of the determined difference between the predicted location and the determined second location ([0077] For example, the feature point verifier 160 may determine that verification of a feature point is successful when a distance between a location of the feature point in the second frame detected by the feature point tracker 120 and a location of the feature point in the second frame predicted by the feature point location predictor 150 is within an error range. On the other hand, if the distance between the location of the feature point in the second frame detected by the feature point tracker 120 and the location of the feature point in the second frame predicted by the feature point location predictor 150 exceeds the error range, the feature point verifier 160 determines that verification of the feature point failed); and 
means for using the determined new set of calibration parameters to process raw image data from the camera and produce a digital image ([0092] In operation 45, the motion estimator 130 may estimate image motion based on a location of at least one feature point which is verified successfully in operation 44. [0093] In operation 46, the parameter updater 170 may update the parameter using the image motion estimated in operation 45.).
Ryu does not explicitly teach means for determining a new set of calibration parameters that zero out differences between the predicted location and the determined second location.
In an analogous art, Russell teaches means for determining a new set of calibration parameters that zero out differences between the predicted location and the determined second location (The difference between the expected and actual marker positions is computed by a subtracter 42... If the camera calibration and absolute marker locations are perfectly accurate, the output of this subtracter will be zero for each marker; [Col 13: lines 1-41].) 
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Russell and apply them to Ryu. One would be motivated as such to provide an improvement in the accuracy of detection of movement of the object (Russel: [Col 6 lines 28-39]).

Claims 3, 6, 13, 16, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Russ in view of Morita (US 7821535 B2).

Regarding claim 3, Ryu in view of Russel teach the method of claim 1. Ryu teaches determining whether the quality or confidence value of the determined calibration parameters exceeds a threshold value (updating the parameter based on a location difference between the feature point detected in the first frame and the feature point detected in the second frame, in response to determining that the distance is within a predetermined threshold [0008].); Ryu in view of Russel does not teach repeating the operations recited in claim 1 using the determined calibration parameters to process data from the camera to generate a next image frame in response to determining that the quality or confidence value of the determined calibration parameters exceeds the threshold value and
using either the determined calibration parameters or previously determined calibration parameters to process data from the camera in response to determining that the quality or confidence value of the determined calibration parameters does not exceed the threshold value.
In an analogous art, Morita teaches repeating the operations recited in claim 1 using the determined calibration parameters to process data from the camera to generate a next image frame in response to determining that the quality or confidence value of the determined calibration parameters exceeds the threshold value (In step S507, a residual error is calculated, and it is checked if the residual error becomes equal to or smaller than a predetermined value (the parameters to be calculated are optimized). If the residual error is equal to or larger than the predetermined value, the flow returns to step S505 to repeat the processing. Since the numerical calculation processing according to the Newton method is known to those who are skilled in the art, a description thereof will be omitted [Col 6: lines 42-50]. The above example does not consider a case wherein an aspect ratio includes errors. When the aspect ratio is not accurately 1:1, distortion parameters include errors.); and
using either the determined calibration parameters or previously determined calibration parameters to process data from the camera in response to determining that the quality or confidence value of the determined calibration parameters does not exceed the threshold value (In step S511, a residual error is calculated, and it is checked if the residual error becomes equal to or smaller than a predetermined value (the parameter to be calculated is optimized). If the residual error is equal to or larger than the predetermined value, the flow returns to step S509 to repeat the subsequent processing [Col 7: lines 12-17].).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Morita and apply them to Ryu in view of Russel. One would be motivated as such as to estimate distortion correction parameters with high precision (Morita: [Col 2: lines 35-38]).

Regarding claim 6, Ryu in view of Russel teach the method of claim 1. Ryu in view of Russel does not teach the following limitations, however, Morita teaches wherein using the determined new set of calibration parameters to process raw image data from the camera and produce the digital image comprises using the determined calibration parameters to process data from the camera to undistort distortions caused by a lens (In step S505, using the initialized parameters, perspective projection of the observation points on the pattern coordinate system onto the image plane is made and lens distortion inverse correction is performed. In this step, the coordinates (x.sub.p, y.sub.p) of positions to which the observation points are to be mapped on the image plane are calculated [Col 6 lines 24-29].). The same motivation used to combine Ryu in view of Russ and Morita in claim 3 is applicable.

Regarding claim 13, Ryu in view of Russel teach the electronic device of claim 11. Ryu teaches wherein the processor is configured with processor-executable instructions to perform operations further comprising: determining whether the quality or confidence value of the determined calibration parameters exceeds a threshold value (updating the parameter based on a location difference between the feature point detected in the first frame and the feature point detected in the second frame, in response to determining that the distance is within a predetermined threshold [0008].); Ryu in view of Russel does not teach
repeating the operations recited in claim 11 using the determined calibration parameters to process data from the camera to generate a next image frame in response to determining that6 Attorney Docket No. 172801 / 1376-2129Customer No. 111523Application No. 15/641,510the quality or confidence value of the determined calibration parameters exceeds the threshold value; and 
using either the determined calibration parameters or previously determined calibration parameters to process data from the camera in response to determining that the quality or confidence value of the determined calibration parameters does not exceed the threshold value.
In an analogous art, Morita teaches repeating the operations recited in claim 11 using the determined calibration parameters to process data from the camera to generate a next image frame in response to determining that6 Attorney Docket No. 172801 / 1376-2129Customer No. 111523Application No. 15/641,510the quality or confidence value of the determined calibration parameters exceeds the threshold value(In step S507, a residual error is calculated, and it is checked if the residual error becomes equal to or smaller than a predetermined value (the parameters to be calculated are optimized). If the residual error is equal to or larger than the predetermined value, the flow returns to step S505 to repeat the processing. Since the numerical calculation processing according to the Newton method is known to those who are skilled in the art, a description thereof will be omitted [Col 6: lines 42-50].); and
using either the determined calibration parameters or previously determined calibration parameters to process data from the camera in response to determining that the quality or confidence value of the determined calibration parameters does not exceed the threshold value (In step S511, a residual error is calculated, and it is checked if the residual error becomes equal to or smaller than a predetermined value (the parameter to be calculated is optimized). If the residual error is equal to or larger than the predetermined value, the flow returns to step S509 to repeat the subsequent processing [Col 7: lines 12-17].).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Morita and apply them to Ryu in view of Russel. One would be motivated as such as to estimate distortion correction parameters with high precision (Morita: [Col 2: lines 35-38]).

Regarding claim 16, Ryu in view of Russel teach the method of claim 11. Ryu in view of Russel does not teach the following limitations, however, Morita teaches wherein the processor is configured with processor-executable instructions to perform operations such that using the determined calibration parameters to process data from the camera comprises using the determined calibration parameters to process data from the camera to undistort distortions caused by a lens (In step S505, using the initialized parameters, perspective projection of the observation points on the pattern coordinate system onto the image plane is made and lens distortion inverse correction is performed. In this step, the coordinates (x.sub.p, y.sub.p) of positions to which the observation points are to be mapped on the image plane are calculated [Col 6 lines 24-29].). The same motivation used to combine Ryu in view of Russ and Morita in claim 13 is applicable.

Regarding claim 22, Ryu in view of Russel teach the processing device of claim 20. Ryu teaches wherein the processing device is further configured to: determine whether the quality or confidence value of the determined calibration parameters exceeds a threshold value; (updating the parameter based on a location difference between the feature point detected in the first frame and the feature point detected in the second frame, in response to determining that the distance is within a predetermined threshold [0008].); Ryu in view of Russel does not teach repeat the operations recited in claim 20 using the determined calibration parameters to process data from the camera to generate a next image frame in response to determining that the 9Attorney Docket No. 172801 / 1376-2129Customer No. 111523Application No. 15/641,510quality or confidence value of the determined calibration parameters exceeds the threshold value; and 
use either the determined calibration parameters or previously determined calibration parameters to process data from the camera in response to determining that the quality or confidence value of the determined calibration parameters does not exceed the threshold value.
In an analogous art, Morita teaches repeat the operations recited in claim 20 using the determined calibration parameters to process data from the camera to generate a next image frame in response to determining that the 9Attorney Docket No. 172801 / 1376-2129Customer No. 111523Application No. 15/641,510quality or confidence value of the determined calibration parameters exceeds the threshold value (In step S507, a residual error is calculated, and it is checked if the residual error becomes equal to or smaller than a predetermined value (the parameters to be calculated are optimized). If the residual error is equal to or larger than the predetermined value, the flow returns to step S505 to repeat the processing. Since the numerical calculation processing according to the Newton method is known to those who are skilled in the art, a description thereof will be omitted [Col 6: lines 42-50].); and 
(In step S511, a residual error is calculated, and it is checked if the residual error becomes equal to or smaller than a predetermined value (the parameter to be calculated is optimized). If the residual error is equal to or larger than the predetermined value, the flow returns to step S509 to repeat the subsequent processing [Col 7: lines 12-17].).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Morita and apply them to Ryu in view of Russel. One would be motivated as such as to estimate distortion correction parameters with high precision (Morita: [Col 2: lines 35-38]).

Regarding claim 25, Ryu in view of Russel teach the processing device of claim 20. Ryu in view of Russel does not teach the following limitations, however, Morita teaches wherein the processing device is further configured to use the determined new set of calibration parameters to process raw image data from the camera to undistort distortions caused by a lens (In step S505, using the initialized parameters, perspective projection of the observation points on the pattern coordinate system onto the image plane is made and lens distortion inverse correction is performed. In this step, the coordinates (x.sub.p, y.sub.p) of positions to which the observation points are to be mapped on the image plane are calculated [Col 6 lines 24-29].). The same motivation used to combine Ryu in view of Russ and Morita in claim 22 is applicable.

Claims 4-5, 7, 14-15, 17, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Russ in view of Brunner (US 20150092048 A1).

Ryu in view of Russel teach the method of claim 1. Ryu in view of Russel does not teach wherein determining the calibration parameters for the camera based on the difference between the predicted location of and the determined second location of comprises applying the predicted location and the determined second location to a Kalman filter.
In an analogous art, Brunner teaches wherein determining the calibration parameters for the camera based on the difference between the predicted location of and the determined second location of comprises applying the predicted location and the determined second location to a Kalman filter (Fig. 2: predicted and measured camera coordinates: The processing unit is further configured to correct a pose determination of the mobile device using an Extended Kalman Filter (EKF), based, at least in part, on the measurements relating to the pose of the mobile device [0006].).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Brunner and apply them to Ryu in view of Russel. One would be motivated as such as an accurate pose can be determined as a result of the known location(s) of the keypoints on the target(s) (Brunner: [0025]).

Regarding claim 5, Ryu in view of Russel and Brunner teach the method of claim 4.
Brunner teaches wherein the Kalman filter is an extended Kalman filter (The processing unit is further configured to correct a pose determination of the mobile device using an Extended Kalman Filter (EKF), based, at least in part, on the measurements relating to the pose of the mobile device. [0006]). The same motivation used to combine Ryu in view of Russ and Brunner in claim 4 is applicable.

Regarding claim 7, Ryu in view of Russel teach the method of claim 1. Ryu in view of Russel does not teach wherein using the determined new set of calibration parameters to 
In an analogous art, Brunner teaches wherein using the determined new set of calibration parameters to process raw image data from the camera and produce the digital image comprises using the determined calibration parameters as inputs to a computer vision or machine vision algorithm ([0030] As illustrated in FIG. 2, the CV, computer vision, component 210 can receive images, or camera frames, from a mobile device, where the camera frames having accurate time stamps. [0031] The CV component can also receive camera calibration information. Intrinsic camera calibration includes, for example, principal point, focal length at infinity, and radial distortion.). The same motivation used to combine Ryu in view of Russ and Brunner in claim 4 is applicable.

Regarding claim 14, Ryu in view of Russel teach the electronic device of claim 11. Ryu in view of Russel does not teach wherein the processor is configured with processor-executable instructions to perform operations such that determining the calibration parameters for the camera based on the determined difference between the predicted location and the determined second location comprises applying the predicted location and the determined location to a Kalman filter.
	In an analogous art, Brunner teaches wherein the processor is configured with processor-executable instructions to perform operations such that determining the calibration parameters for the camera based on the determined difference between the predicted location and the determined second location comprises applying the predicted location and the determined location to a Kalman filter (Fig. 2: predicted and measured camera coordinates: The processing unit is further configured to correct a pose determination of the mobile device using an Extended Kalman Filter (EKF), based, at least in part, on the measurements relating to the pose of the mobile device [0006].).
Brunner and apply them to Ryu in view of Russel. One would be motivated as such as an accurate pose can be determined as a result of the known location(s) of the keypoints on the target(s) (Brunner: [0025]).

Regarding claim 15, Ryu in view of Russel and Brunner teach the electronic device of claim 14. Brunner teaches wherein the Kalman filter is an extended Kalman filter (The processing unit is further configured to correct a pose determination of the mobile device using an Extended Kalman Filter (EKF), based, at least in part, on the measurements relating to the pose of the mobile device. [0006]). The same motivation used to combine Ryu in view of Russ and Brunner in claim 14 is applicable.

Regarding claim 17, Ryu in view of Russel teach the electronic device of claim 11. Ryu in view of Russel does not teach wherein the processor is configured with processor-executable instructions to perform operations such that using the determined calibration parameters to process data from the camera comprises using the determined calibration parameters as inputs to a computer vision or machine vision algorithm.
	In an analogous art, Brunner teaches wherein the processor is configured with processor-executable instructions to perform operations such that using the determined calibration parameters to process data from the camera comprises using the determined calibration parameters as inputs to a computer vision or machine vision algorithm ([0030] As illustrated in FIG. 2, the CV, computer vision, component 210 can receive images, or camera frames, from a mobile device, where the camera frames having accurate time stamps. [0031] The CV component can also receive camera calibration information. Intrinsic camera calibration includes, for example, principal point, focal length at infinity, and radial distortion.). The same motivation used to combine Ryu in view of Russ and Brunner in claim 14 is applicable.

Regarding claim 23, Ryu in view of Russel teach the processing device of claim 20. Ryu in view of Russel does not teach wherein the processing device is further configured to determine the calibration parameters for the camera based on the determined difference between the predicted location and the determined second location by applying the predicted location and the determined second location to a Kalman filter.
In an analogous art, Brunner teaches wherein the processing device is further configured to determine the calibration parameters for the camera based on the determined difference between the predicted location and the determined second location by applying the predicted location and the determined second location to a Kalman filter (Fig. 2: predicted and measured camera coordinates: The processing unit is further configured to correct a pose determination of the mobile device using an Extended Kalman Filter (EKF), based, at least in part, on the measurements relating to the pose of the mobile device [0006].).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Brunner and apply them to Ryu in view of Russel. One would be motivated as such as an accurate pose can be determined as a result of the known location(s) of the keypoints on the target(s) (Brunner: [0025]).

Regarding claim 24, Ryu in view of Russel and Brummer teach the processing device of claim 23. Brummer teaches wherein the Kalman filter is an extended Kalman filter (The processing unit is further configured to correct a pose determination of the mobile device using an Extended Kalman Filter (EKF), based, at least in part, on the measurements relating to the pose of the mobile device. [0006]). The same motivation used to combine Ryu in view of Russ and Brunner in claim 23 is applicable.

Regarding claim 26, Ryu in view of Russel  teach the processing device of claim 20. Ryu in view of Russel does not teach wherein the processing device is further configured to use the determined calibration parameters as inputs to a computer vision or machine vision algorithm to process data from the camera.
	In an analogous art, Brunner teaches wherein the processing device is further configured to use the determined calibration parameters as inputs to a computer vision or machine vision algorithm to process data from the camera ([0030] As illustrated in FIG. 2, the CV, computer vision, component 210 can receive images, or camera frames, from a mobile device, where the camera frames having accurate time stamps. [0031] The CV component can also receive camera calibration information. Intrinsic camera calibration includes, for example, principal point, focal length at infinity, and radial distortion.). The same motivation used to combine Ryu in view of Russ and Brunner in claim 23 is applicable.

Claims 10, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Russ in view of ZHOU (US 20190370983 A1).

Regarding claim 10, Ryu in view of Russel teach the method of claim 1. Ryu in view of Russel does not teach the following limitations, however in an analogous art, ZHOU teaches wherein the camera is on a drone that comprises an avionics unit ([0007] Accordingly, there is an existing need for a real-time physical location tracking of a movable object (such as an UAV) that is more robust and can operate across different geographical environments.), and wherein determining the calibration parameters for the camera based on the difference between the predicted location and the determined second location further comprises determining the4Attorney Docket No. 172801 / 1376-2129Customer No. 111523Application No. 15/641,510 calibration parameters based on translational velocity information, acceleration information, or both translational velocity and acceleration information received ([0060] the system can also iteratively update the estimated rotation matrix and translation matrix, as well as an estimation of camera parameters (e.g., skew parameters, principal point locations, etc.), based on re-projection errors computed from multiple images of the same features obtained at different time points... In a case where movable object 100 is equipped with sensors (e.g., speedometer, inertial measurement unit (IMU), etc.) to detect its speed and direction of movement, the sensor data can also be merged with the newly-captured image data to determine updates to the rotation and/or translation matrices.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of ZHOU and apply them to Ryu in view of Russel. One would be motivated as such as to provide enhanced accuracy, usability, and robustness in tracking the location and orientation of an aerial vehicle under various operation conditions (ZHOU: [abstract]).

Regarding claim 19, Ryu in view of Russel teach the electronic device of claim 11. Ryu in view of Russel does not teach the following limitations, however in an analogous art, ZHOU teaches the electronic device is a drone that further comprises an avionics unit ([0007] Accordingly, there is an existing need for a real-time physical location tracking of a movable object (such as an UAV) that is more robust and can operate across different geographical environments.), wherein the processor is configured with processor-executable instructions to perform operations such that determining the calibration parameters for the camera based on the determined difference between the predicted location and the determined second location comprises determining the calibration parameters based on translational velocity information, acceleration information, or both translational velocity and acceleration information received from the avionics unit  ([0060] the system can also iteratively update the estimated rotation matrix and translation matrix, as well as an estimation of camera parameters (e.g., skew parameters, principal point locations, etc.), based on re-projection errors computed from multiple images of the same features obtained at different time points... In a case where movable object 100 is equipped with sensors (e.g., speedometer, inertial measurement unit (IMU), etc.) to detect its speed and direction of movement, the sensor data can also be merged with the newly-captured image data to determine updates to the rotation and/or translation matrices.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of ZHOU and apply them to Ryu in view of Russel. One would be motivated as such as to provide enhanced accuracy, usability, and robustness in tracking the location and orientation of an aerial vehicle under various operation conditions (ZHOU: [abstract]).

Regarding claim 27, Ryu in view of Russel teach the processing device of claim 27. Ryu in view of Russel does not teach the following limitations, however in an analogous art, ZHOU teaches he processing device is configured to be implemented on a drone that comprises an avionics unit ([0007] Accordingly, there is an existing need for a real-time physical location tracking of a movable object (such as an UAV) that is more robust and can operate across different geographical environments.), and wherein the processing device is further configured to determine the calibration parameters for the camera based on the determined difference between the predicted location and the determined second location by determining the calibration parameters based on translational velocity information, acceleration information, or both translational velocity and acceleration information received from the avionics unit. ([0060] the system can also iteratively update the estimated rotation matrix and translation matrix, as well as an estimation of camera parameters (e.g., skew parameters, principal point locations, etc.), based on re-projection errors computed from multiple images of the same features obtained at different time points... In a case where movable object 100 is equipped with sensors (e.g., speedometer, inertial measurement unit (IMU), etc.) to detect its speed and direction of movement, the sensor data can also be merged with the newly-captured image data to determine updates to the rotation and/or translation matrices.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of ZHOU and apply them to Ryu in view of Russel. One would be motivated as such as to provide enhanced accuracy, usability, and robustness in tracking the location and orientation of an aerial vehicle under various operation conditions (ZHOU: [abstract]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486